DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protective layer fixed to a back surface of the light-emitting panel; and a first member and a second member which are less flexible than the light-emitting panel, wherein, in a plan-view, the light-emitting panel and the protective layer have  a region overlapping a gap between the first member and the second member, wherein the electronic device is configured to be foldable by bending the light-emitting panel and the protective layer in the region, wherein a sensor configured to determine whether the electronic device is in a folded state or not is provided, and wherein, in the folded state, the light-emitting panel does not emit light.
	Regarding claim 2, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protective layer fixed to a back surface of the light-emitting panel; and a first member and a second member which are less flexible than the light-emitting panel, wherein, in a plan-view, the light-emitting panel and the protective layer have a region overlapping a gap between the first member and the second member, wherein the electronic device is configured to be foldable by bending the light-emitting panel and the protective layer in the region, wherein the first member and the second member comprise magnets in regions facing each other when the light-emitting panel and the protective layer are folded, wherein the folded state is fixed by magnetic force of the magnets embedded in the regions facing each other, wherein a sensor configured to determine whether the electronic device is in a folded state or not is provided, and wherein, in the folded state, the light-emitting panel does not emit light.
	Regarding claim 3, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protective layer fixed to a back surface of the light-emitting panel;  and a first member and a second member which are less flexible than the light-emitting panel, wherein, in a plan-view, the light-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875